Citation Nr: 0727534	
Decision Date: 08/31/07    Archive Date: 09/11/07	

DOCKET NO.  03-17 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to broken nose. 

2.  Entitlement to service connection for migraine headaches, 
claimed as secondary to broken nose. 

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1973 to 
July 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In the January 2007 rating decision, the veteran was granted 
service connection for a left deviated septum, status post 
surgery with recurrent sinusitis, chronic rhinitis, and sinus 
headaches (claimed as a broken nose).  The RO assigned a 
disability rating of zero percent effective June 5, 2001.  
The veteran filed a timely notice of disagreement, seeking a 
higher evaluation.  A statement of the case (SOC) was issued 
in June 2007.  Shortly thereafter, the claims folder was sent 
to the Board; the record before the Board does not contain a 
substantive appeal filed in response to the June 2007 SOC.  
Accordingly, the issue of the initial rating for the 
veteran's service-connected deviated septum disability is not 
before this Board.  

The issue of entitlement to service connection for asthma is 
addressed in the remanded portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran has no current diagnosis of sleep apnea.  

2.  The veteran's migraine headaches began in 1985.  

3.  The veteran's migraine headaches were not caused by, or 
aggravated by, his service-connected nasal disability 
(claimed as broken nose). 




CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002) 

2.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice malaria.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of the relationship between that disability and 
an injury or disease incurred in service).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Sleep apnea

The veteran seeks service connection for sleep apnea.  But 
whether the criteria for direct service connection are used 
or the criteria for secondary service connection are used, 
the first element that must be established is that the 
veteran has a current sleep apnea disability.  A current 
disability of sleep apnea is not established on this record.  

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The veteran has never been diagnosed with sleep apnea.  He 
has never undergone a formal sleep study.  He has not been 
prescribed a CPAP machine or any sleep apnea treatment.  
After examining the veteran in July 2006, the VA compensation 
and pension (C&P) examiner determined that the veteran did 
not have sleep apnea. He pointed out that the veteran does 
not describe symptoms of sleep apnea.  Instead, the sleeping 
problems the veteran described were nasal obstructive 
symptoms associated with his rhinitis.  This conclusion is 
supported by the notes from his September 2003 physical 
examination where the veteran complained of interrupted 
sleep.  That examiner noted the veteran's nasal stuffiness 
and difficulty breathing through his nose and concluded that 
the veteran's sleep is interrupted by pain from his nose.  He 
did not diagnose a sleep apnea disability.  Without a current 
diagnosis of a sleep apnea disability, service connection is 
not warranted. 

In any event, the July 2006 C&P examiner also stated that the 
veteran's sleeping problems are less likely as not caused by 
or related to the septoplasty that was performed during 
service.  Thus, the record does not establish a connection 
between the veteran's sleeping problems and military service, 
so that service connection on a direct basis or as secondary 
to the veteran's service-connected disability can not be 
granted.  

Applying the reasonable doubt doctrine does not lead to a 
different result.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor. 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102.  But the only evidence to 
support the veteran's claim is his own opinion that he has a 
sleep apnea disability.  Since he is a layperson, the veteran 
is not competent to diagnose his medical condition, so that 
the evidence of his opinion cannot be considered.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Without any competent evidence to support his 
sleep apnea claim, there is no reasonable doubt to resolve.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Migraine headaches

The veteran also claims that his service-connected nasal 
disability caused his migraine headache condition.  As 
discussed above, to establish service connection on a 
secondary basis, the record must show that a current 
disability exists and that the current disability was either 
(a) caused by, or (b) aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310(a).  Here, the July 2006 
C&P examination report lists the pertinent diagnoses as 
headaches, which began in 1985.  But the examiner refers to 
the headaches as migraine headaches in giving an opinion.  
The Board, therefore, concludes that a current disability 
exists.  But that same examiner also determined that the 
veteran's migraine headaches are less likely as not caused 
by, or related to, the septoplasty he had performed during 
his military service.  The examiner noted that the veteran 
had stated that his headaches did not begin until 1985, which 
is nine years after the veteran's discharge from service.

The only evidence of a connection between the veteran's 
service and his migraine headaches is the veteran's opinion 
that they are connected.  But as pointed out above, just as a 
lay person is not competent to diagnose a medical condition, 
neither is he competent to provide a medical opinion of the 
etiology of his medical condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  Since 
no medical treatment records in the record connect the 
veteran's migraine headaches with his military service, 
service connection is not warranted.  Since there is 
competent medical evidence against the claim, and no 
competent evidence in favor of the claim, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's July 2001 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
May 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, and identified 
what evidence might be helpful in establishing his claim.  
That letter did not invite the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim, or 
address what evidence was necessary with respect to the 
rating criteria or the effective date of an award for service 
connection.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original July 2001 letter because those flaws were cured long 
before the January 2007 supplemental statement of the case 
was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  A 
September 2005 letter to the veteran explicitly invited the 
veteran to provide VA with evidence in his possession that 
pertains to the claim and a March 2006 letter provided him 
with notice to comply with Dingess, supra.   And the 
veteran's statements identifying treatment records and 
discussing the fact that he could not obtain records from the 
period immediately after his discharge shows that the veteran 
was aware of the need to provide evidence to support his 
claim.  Since the veteran had a meaningful opportunity to 
participate in the adjudication process, the veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA obtained the veteran's service medical 
records and VA medical treatment records.  Since the veteran 
did not request assistance in obtaining medical treatment 
records for his claimed sleep apnea or migraine headaches 
disabilities (but only requested assistance in obtaining 
treatment records for his sinus problems and asthma), VA met 
its duty to assist the veteran with respect to the issues in 
this appeal.  


ORDER

Service connection for sleep apnea is denied.  

Service connection for migraine headaches is denied.




REMAND

The veteran claims that his asthma preexisted his entrance 
into active duty.  But there is no medical evidence to 
establish that his asthma began before his military service.  
His entrance examination does not contain any notation of the 
existence of an asthma disability.  Under the regulations 
governing service connection claims, a veteran is considered 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  That presumption 
of soundness may be overcome where there is clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior thereto and was 
unaggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is necessary.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  Mere transcription of a medical 
history does not transform information into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
the fact that the veteran informed an examiner during service 
that he had had asthma as a child is not sufficient to 
establish that the asthma existed prior to service.

Further development is needed with respect to the existence 
of the veteran's asthma disability prior to service.  The 
veteran should be contacted and asked to supply evidence that 
the asthma condition existed prior to service.  

Additional medical opinions are also needed.  The veteran can 
try to establish service connection under three legal 
theories.  He could try to establish that his asthma was 
incurred during service.  The July 2006 C&P examiner notes 
that there is little evidence that that veteran had asthma 
during service, but the opinion does not provide enough 
information to determine whether the veteran incurred that 
disability during service.  Thus, a medical opinion as to the 
onset of the veteran's asthma disability is needed.  

The veteran could also try to establish service connection on 
a secondary basis showing that the veteran's asthma was 
either (a) caused by, or (b) aggravated by, a service-
connected disability.  But the July 2006 C&P examiner did not 
address whether the veteran's service-connected nasal 
disability either caused or aggravated the veteran's asthma.  

And the veteran has claimed that his preexisting asthma 
condition was aggravated during service.  But the July 2006 
C&P examiner did not provide an opinion as to whether the 
veteran's asthma disability was made worse during service, 
nor did he provide an opinion as to whether any worsened 
condition was the result of the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  Since 
competent medical evidence concerning these etiological 
matters is not in the record, a supplemental opinion is 
required in order to decide this issue.  If the same examiner 
is not available to provide that opinion, schedule the 
veteran for an appropriate exam with another examiner.  

The veteran is hereby notified that if an examination is 
scheduled, it is the veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

The veteran asked for assistance in obtaining sinus treatment 
records from one physician and a request was sent to that 
physician for his treatment records.  When no response was 
received, the veteran was notified in September 2005 that the 
physician had not responded and the veteran was asked to 
supply another waiver form or to obtain the records himself 
and send them to VA.  The veteran pointed out in his 
April 2007 notice of disagreement that he had sent those 
records to VA on five separate occasions; he added that the 
physician was no longer in practice and he had no way of 
retrieving those records again.  The veteran should be asked 
whether those records would be relevant to his asthma claim 
and if so, asked to whom, at what address or fax number, and 
when, he previously sent those records.  Those records should 
be obtained if possible.  If the veteran has retained a copy 
of these records, he should re-submit them.


The veteran has not been invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to his asthma claim.  Such notice 
should be provided to him.  

Accordingly, the case is REMANDED to RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:  

1.  Invite the veteran, pursuant to 
38 C.F.R. § 3.159(b) to provide VA with 
any evidence in his possession that 
pertains to his claim.  

2.  Ask the veteran whether the treatment 
records of Dr. R. would be pertinent to 
his asthma claim.  If so, he should re-
submit them if he has retained a copy, or 
provide information concerning to whom, at 
what address or fax number, and when, he 
previously sent those records to VA so 
that efforts may be made to find these 
copies.  If possible, obtain those 
records.  

3.  Ask the veteran to provide or identify 
any information that would show whether 
his asthma disability existed prior to 
service.  

4. Update the veteran's claims file with 
any treatment records after June 2006 at 
VA hospitals and other VA medical 
facilities, as well as medical records 
from the private providers for whom the 
veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder. 

5.  After all the above development has 
been completed, obtain the medical 
opinions described below.  The claims file 
should be made available to the examiner 
and the examiner's report should indicate 
that it was reviewed.  

If the examiner who performed the 
July 2006 C&P respiratory examination is 
available, request from him an additional 
report that provides an opinion, with 
complete rationale, as to each of the 
following:  (a) Based on objective medical 
evidence in the claims file, what is the 
onset of the veteran's asthma?  (b) Was 
the veteran's asthma disability made worse 
during active military service? and only 
if so, was the worsening of his asthma due 
to the natural progress of the disease? 
(c) Did the veteran's service-connected 
disability of a left deviated septum, 
status post surgery with recurrent 
sinusitis, chronic rhinitis, and sinus 
headaches (claimed as broken nose) cause 
the veteran's asthma? and (d) Does the 
veteran's service-connected disability of 
a left deviated septum, status post 
surgery with recurrent sinusitis, chronic 
rhinitis, and sinus headaches (claimed as 
broken nose) now make the veteran's asthma 
worse?  If further examination of the 
veteran is necessary to provide those 
opinions, the veteran should be scheduled 
for an additional examination.  

If the same examiner is not available to 
provide an additional report, schedule the 
veteran for an examination.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examiner should provide 
opinions, with complete rationale, as to 
the following: (a) Based on objective 
medical evidence in the claims file, what 
is the onset of the veteran's asthma?  
(b) Was the veteran's asthma disability 
made worse during active military service? 
and only if so, was the worsening of his 
asthma due to the natural progress of the 
disease? (c) Did the veteran's 
service-connected disability of a left 
deviated septum, status post surgery with 
recurrent sinusitis, chronic rhinitis, and 
sinus headaches (claimed as broken nose) 
cause the veteran's asthma? and (d) Does 
the veteran's service-connected disability 
of a left deviated septum, status post 
surgery with recurrent sinusitis, chronic 
rhinitis, and sinus headaches (claimed as 
broken nose) now make the veteran's asthma 
worse?   

4.  Then, readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


